DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asanuma et al. (US 10630115).


    PNG
    media_image1.png
    299
    359
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    414
    428
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    331
    454
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    315
    350
    media_image4.png
    Greyscale


 	With respect to claim 1, Asanuma (US 10630115) discloses an apparatus (1) comprising a primary coil (510, 110 #1), an object (2000) movable relative to the primary coil (510, 110 #1)and a device (500) for detecting a movement of the object (2000) relative to the primary coil (510, 110 #1), wherein this device (500) comprises an electrical resonance circuit (inside 510) and at least one secondary coil (510, 110 #2) with one or more coil windings, which secondary coil is moved with or starting from the object (2000), wherein the primary coil (510, 110 #1), has one or more windings and is part of the resonance circuit (140 and 120 of 510) which also comprises at least one capacitor (Coff of 140), wherein the secondary coil (510, 110 #2) is short-circuited (fig. 8), wherein the primary coil (510, 110 #1) and the secondary coil (510, 110 #2) are inductively coupled to one another during a movement of the object (2000) between a first position and a second position and thus also during a corresponding movement of the secondary coil (510, 110 #2), and the strength of the inductive coupling between the primary coil (510, 110 #1)and the secondary coil (510, 110 #2) and thus at least one physical variable of the resonance circuit (inside 510) change during this movement, wherein the device (500) for detecting a movement of the object (2000) relative to the primary coil (510, 110 #1) comprises a measuring device for detecting and/or processing (300) at least one physical variable (Column 6; lines 40-47) of the electrical resonance circuit (510), which variable changes during the movement of the object (2000) between the first position and the second position, and outputs at least one electrical signal (output information) that is dependent on the change in the physical variable (Column 6; lines 40-47).
 	With respect to claim 2, Asanuma (US 10630115) discloses an apparatus comprising a primary coil (510, 110 #1), an object (2000) movable relative to the primary coil (510, 110 #1), and a device (500) for detecting a movement of the object (2000) relative to the primary coil (510, 110 #1), wherein this device (500) comprises an electrical resonance circuit (within 510) and at least one secondary coil ((510, 110 #2) with one or more coil windings, wherein the primary coil (510, 110 #1) has one or more windings and is part of the resonance circuit (510), which also comprises at least one capacitor (Coff), wherein the secondary coil (510, 110 #2) is short-circuited (fig. 8), wherein the primary coil (510, 110 #1) and the secondary coil (510, 110 #2) are inductively coupled via a core, wherein either the core and the secondary coil are arranged on or in the movable object or the secondary coil (510, 110 #2) is arranged in a stationary manner relative to the primary coil (510, 110 #1) (here primary is arranged stationary to secondary) and only the core is arranged on or in the movable object (2000) so that, during the movement of the object (2000), there is a relative movement between the core and the secondary coil (510, 110 #2) on the one hand and the primary coil (510, 110 #1) on the other hand, or between the core on the one hand and the secondary coil (510, 110 #2) and the primary coil (510, 110 #1) on the other hand, and this relative movement changes the strength of the inductive coupling between the primary coil (510, 110 #1) and the secondary coil (510, 110 #2) and thus at least one physical variable of the resonance circuit (510), wherein the device (500) for detecting a movement of the object (2000) relative to the primary coil (510, 110 #1) comprises a measuring device (300) for detecting and/or processing at least one physical variable of the electrical resonance circuit (510), which variable changes during the movement of the object (2000) between a first position and a second position, and outputs at least one electrical signal that is dependent on the change in the physical variable(Column 6; lines 40-47). (Here, the core is considered the movable object).
 	With respect to claim 3, Asanuma (US 10630115)  discloses the apparatus according to claim 1, characterized in that the short-circuited secondary coil (510, 110 #2) is a planar coil and/or has exactly one winding, this winding being short-circuited (Col. 10, lines 48-51).
 	With respect to claim 5, Asanuma (US 10630115) discloses an apparatus according to claim 1, characterized in that the secondary coil  is a short-circuited spiral spring or a stamped and/or bent part made from sheet metal. (Here, the secondary coil being a short circuited (see fig. 8) spiral spring is deemed to be within the scope of the invention).
 	With respect to claim 6, Asanuma discloses an apparatus according to claim 1, characterized in that the secondary coil (510, 110 #2) has a switch (140) for interrupting the short circuit.
  	With respect to claim 7, Asanuma discloses an apparatus  according to claim 1, characterized in that that the apparatus comprises a circuit substrate (in IC ) to which the primary coil (510, 110 #1) is connected in a stationary manner (Col 11, lines 29-34 disclose at least the detecting circuit and control circuit may be achieved on a semiconductor package or custom IC, therefore the primary coil would be connected to the inherent substrate of the custom IC or semiconductor package).
 	With respect to claim 8, Asanuma discloses an apparatus (1) according to claim 7, characterized in that that the primary coil (510, 110 #1) is a planar coil (Col. 10, lines 48-51) and/or is arranged on and/or in the circuit substrate and/or on an upper side and/or an underside of the circuit substrate and/or between at least two layers within a multilayer circuit substrate.
 	With respect to claim 9, Asanuma discloses an apparatus  according to claim 1, characterized in that the one or more windings of the secondary coil (510, 110 #2) lie in a plane (Col. 10, lines 48-51). parallel to a flat extension of the circuit substrate (of IC).

	With respect to claim 9, Asanuma discloses an apparatus according to claim 1, characterized in that the primary coil (510, 110 #1) has a primary coil axis and the secondary coil (510, 110 #2) has a secondary coil axis, the primary coil axis and the secondary coil axis being inclined at most 90 degrees to one another or running parallel to one another (shown running parallel).
 	With respect to claim 11, Asanuma discloses an apparatus according to claim 1, characterized in that the measuring device (300) is set up in such a way that when at least one change limit value (predetermined reference) of the physical variable is reached or exceeded, the at least one electrical signal is output and/or that the signal strength of the at least one electrical signal changes as a function of the change in the physical variable (Col. 17, lines 35-40 disclose the detector detects changes in accordance with change of impedance of each of the coils).
	With respect to claim 12, Asanuma discloses an apparatus according to claim 11, characterized in that the change limit value or the change limit values are adjustable (predetermined reference value would be adjustable based on predetermination).
	With respect to claim 13, Asanuma discloses an apparatus according to claim 1, characterized in that the measuring device (300) is set up in such a way that the signal strength of the at least one electrical signal (i.e. impedance) is dependent on the position of the object (2000) relative to the primary coil (510, 110 #1) and/or on the distance between the primary coil (510, 110 #1) and the secondary coil (510, 110 #2). 
 	With respect to claim 14, Asanuma discloses an apparatus according to claim 1, characterized in that the movable object (2000) can be moved perpendicular to the primary coil (510, 110 #1) and/or in a linear movement relative to the primary coil (510, 110 #1). (Movement as such is within the scope of the invention).
	With respect to claim 15, Asanuma discloses an input device (wireless power transmitting device would be considered an input device) comprising one or more apparatuses according to 1.

 	With respect to claim 16, Asanuma produces a method for operating an apparatus  according to claim 1, with which method the movement of the object (2000) relative to the primary coil (510, 110 #1). is detected (via 300) and which comprises the following steps: a) carrying out a movement of the object (2000) relative to the primary coil (510, 110 #1). in such a way that the inductive coupling between the primary coil (510, 110 #1). and the secondary coil(510, 110 #2).) and thus also at least one physical variable (i.e. impedance) of the resonance circuit (510) changes; b) detecting and/or processing the at least one physical variable of the resonance circuit (510) by means of the measuring device (300), which variable changes due to the movement; c) outputting at least one electrical signal when a change limit value (predetermined reference ) of the physical variable is reached or exceeded and/or the signal strength of the at least one electrical signal changes as a function of the change in the physical variable.
 	With respect to claim 17, Asanuma produces the method according to claim 16, characterized in that the resonance circuit (510) is operated with an alternating voltage of predetermined and/or adjustable frequency (from 100) and is adjusted in such a way by adjusting or selecting the frequency and/or by adjusting or selecting the capacitance of the capacitor (Coff) and/or by adjusting or selecting a resistor (Ron) arranged in the resonance circuit (510) that the resonance circuit is in the resonance range at a predetermined position of the object (2000) relative to the primary coil (510, 110 #1).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
 	With respect to claim 4, the prior art of record fails to suggest or disclose the device of claim 1 characterized in that the short-circuited secondary coil has exactly one winding, this winding being short- circuited, the secondary coil being or comprising an element made of a conductive material which has a continuous recess so that the conductive material surrounding this recess is the short-circuited winding of the secondary coil.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on M-F (8:00am-4:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHAREEM E ALMO/Examiner, Art Unit 2849                                                                                                                                                                                                        
/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849